Exhibit 12(a)1 THE SOUTHERN COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2010 and the year to date September 30, 2011 Nine Months Ended Year ended December 31, 30-Sep Millions of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings Before Income Taxes $ Interest expense, net of amounts capitalized Interest component of rental expense 82 80 88 94 94 Amortization of capitalized interest 2 2 2 3 3 2 AFUDC - Debt funds 21 48 64 82 74 41 Less: Dividends on preferred and preference stock of subsidiaries Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 66 23 22 19 14 Interest on interim obligations 77 75 30 4 2 3 Amort of debt disc, premium and expense, net 58 46 40 40 42 31 Other interest charges 3 7 27 46 24 Capitalized interest 17 17 7 2 12 12 Interest component of rental expense 82 80 87 94 94 Fixed charges as defined Tax deductible preferred dividends 1 1 1 1 1 1 Non-tax deductible preferred and preference dividends 33 46 64 64 64 48 Ratio of net income before taxes to net income x x x x x x Preferred and preference dividend requirements before income taxes 49 68 96 98 96 75 Fixed charges plus preferred and preference dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES
